Duckworth, Justice.
“The purchase of land, full payment of the purchase-money, and possession, create a perfect equity, which is good against the vendor, his heirs and those claiming under him with notice.” Sikes v. Seckinger, 164 Ga. 96, 102 (137 S. E. 833). See also Grace v. Means, 129 Ga. 638 (59 S. E. 811); Lee v. Pearson, 138 Ga. 646 (5) (75 S. E. 1051); Wall v. L. & N. Railroad Co., 143 Ga. 417, 420 (1) (85 S. E. 325); Elrod v. Bagley, 154 Ga. 670 (115 S. E. 3). “A perfect equity is the equivalent of legal title.” Bank of Arlington v. Sasser, 182 Ga. 474 (3) (185 S. E. 826); Chapman v. Faughnan, 183 Ga. 114, 115 (3) (187 S. E. 634); Sikes v. Seckinger, supra. “Possession of land is notice of whatever right or title the occupant has.” Code, § 85-408; Baldwin v. Sherwood, 117 Ga. 827 (45 S. E. 216); Dix v. Wilkinson, 149 Ga. 103 (2) (99 S. E. 437); McDonald v. Dabney, 161 Ga. 711 (8) (132 S. E. 547); Chandler v. Georgia Chemical Works, 182 Ga. 419 (1-a) (185 S. E. 787, 105 A. L. R. 837); Hicks v. Hicks, 193 Ga. 382, 383 (18 S. E. 2d, 763). “He who takes with notice of an equity takes subject to that equity.” Code, § 37-115; Elrod v. Bagley, supra. The notice which the law in this State presumes from adverse possession is actual notice and not merely constructive notice. Walker v. Neil, 117 Ga. 733, 748 (45 S. E. 387); Dyal v. McLean, 188 Ga. 229, 231 (3 S. E. 2d, 571). Of course, the possession which would amount to notice is not simply possession at some, time prior to the acquisition of a deed by the contestant, but possession at the time such deed is obtained. Webster v. Black, 142 Ga. 806 (3) (83 S. E. 941); Wood v. Bowden, 182 Ga. 329 (6) (185 S. E. 516). “Notice sufficient to excite attention and put a party on inquiry shall be notice of everything to which it is afterwards found such inquiry might have led. Ignorance of a fact, due to negligence, shall be equivalent to knowledge, in fixing the rights of parties.” Code, § 37-116; Walker v. Neil, *863supra; Georgia R. Bank &c. Co. v. Liberty Bank &c. Co., 180 Ga. 4 (4-c) (177 S. E. 803); Hall v. Turner, 198 Ga. 763, 769 (32 S. E. 2d, 829). “The knowledge chargeable to a party after he is put on inquiry is not limited to such knowledge only as would be gained by an examination of the public records.” Dyal v. McLean, supra. If no inquiry is made as to adverse possession, the presumption is that inquiry would have developed the right or title under which the possessor held. Austin v. Southern Home Asso., 122 Ga. 439 (1) (50 S. E. 382); Parker v. Gortatowsky, 127 Ga. 560, 563 (56 S. E. 846).
It is clear that under the evidence and authorities above mentioned the petitioner obtained a perfect equity, equivalent to legal title, in and to some portions of the land in controversy as against the grantor, his heirs, and those claiming under him with notice. The notice upon which the petitioner relies to defeat the claim of his adversary under a subsequently recorded deed and alleged possession is that notice which is given by the petitioner’s possession at the time the defendant acquired his deed to the land in dispute. The evidence fails to show actual occupation of the entire premises. “Actual possession of lands i-s evidenced by’ inclosure, cultivation, or any use and occupation thereof which is so notorious as to attract the attention of every adverse claimant, and so exclusive as to prevent actual occupation by another.” Code) § 85-403. The nearest approach to showing full possession or occupation is the statement of the petitioner, after testifying that he put a part of the land in pasture and put a fence around it, that “I put a fence around it the next year after I bought it.” Assuming that he was referring to a fence around the entire acreage, and not merely the pasture, his testimony does not assert that the fence was intact and complete on November 15, 1941, when the defendant acquired his deed. '•“Most” of the fence is still there. The fence is incomplete, but when it ceased to be complete is not disclosed. For aught that appears it was not continuous on November 15, 1941. Therefore, it can not be said that on that date a fence encircled the entire premises and the petitioner had possession of the whole, and it is not claimed that it was aided by natural barriers. Will his possession in part, together, with full payment of the purchase-price, entitle the petitioner to a perfect equity in the entire 13 acres contracted for? The answer will depend *864■upon whether or not the actual possession will extend his possession to-the full acreage. Since.the petitioner 'obviously did not occupy the entire premises on November 15, 1941, he could not successfully assert title to all of the 13 acres unless aided by what has become known as “constructive possession.” But at common law only actual possession was recognized, and constructive possession., as evidenced by our Code and the decisions of this court, and according to text writers, is applicable only where there is paper title. “The essential elements of constructive possession are: 1. A writing describing the tract and purporting to confer title thereto upon the possessor, i. e., color of title. 2. Actual possession of some portion of the tract. 3. A claim .of ownership, over the portion not held in actual possession, as well as over that portion so held.” Powell on Actions for Land, § 307, and numerous cases there cited. Admittedly the petitioner had, on November 15, 1941, when the defendant acquired his deed, no paper title to any part of the land in dispute, and thus legally he would seem to be limited in his title to actual occupancy. The decisions we have cited as to equitable title, by reason of a parol purchase, full payment, and possession, do not contain any speciSc discussion as to the extent of possession by the holder of the equitable title, and the point does not seem to have been raised. So far as is indicated by the decisions we have cited, actual possession may have been assumed .by this court. However, in Cook v. Long, 27 Ga. 280, this court did deal with the question as to the extent of possession of an occupant possessio pedis under a parol purchase of land with mone]' fulfy paid, and it was held that “one going into possession of land, under a parol purchase, can hold only to the extent of his actual possession.” That decision has never been criticized or disapproved and is controlling here, and requires us to rule, as we do, that the petitioner’s right or title was limited to the portion of the premises actually occupied.
It becomes unnecessary to determine whether or not the evidence required a finding as a matter of law that the defendant was put on notice of some actual possession by the petitioner, since such notice would not be sufficient to entitle the petitioner to prevail as to the entire premises. The geographical actual possession of the petitioner was not made to appear with such definiteness as would have enabled a verdict in his favor to have been rendered *865and enforced; and if any affirmative relief were sought to be granted by the trial court, it could not be ascertained to what extent the defendant should be restrained from trespassing. Hence, assuming but not deciding that by his petition the complainant was charging trespass by the defendant, and not possession, at the time the action was brought, the only verdict that could have been legally rendered under the evidence was one finding in favor of the defendant. Accordingly, the judgment must be affirmed. Compare Tripp v. Fausett, 94 Ga. 330 (21 S. E. 572); Whitehead v. Pitts, 127 Ga. 774 (56 S. E. 1004); Ragan v. Carter, 145 Ga. 320 (1) (89 S. E. 206).

Judgment affirmed.


All the Justices concur.